TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-11-00300-CV



                                     Theresa Jones, Appellant

                                                   v.

                 Leander Healthcare Center and Allen R. Mauldin, Appellees


 FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 368TH JUDICIAL DISTRICT
        NO. 11-346-C368, HONORABLE BURT CARNES, JUDGE PRESIDING



                             MEMORANDUM OPINION


PER CURIAM

                Theresa Jones filed an interlocutory notice of appeal from an order partially granting

plaintiff’s request for a temporary injunction. No signed order exists in the appellate record. Jones

represented in a letter to this Court that the parties are currently in the process of securing a type-

written final order from the trial court. We therefore abate this cause to the trial court until a final

order is submitted to this Court as a supplemental record. The trial court is directed to either

supplement the appellate record with its final order or file a status report within 30 days. Appellant’s

brief will be due 20 days after the date the final order is signed. See Tex. R. App. P. 38.6.



Before Chief Justice Jones, Justices Pemberton and Henson

Abated

Filed: August 3, 2011